Citation Nr: 0432555	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  98-00 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for myopia with retinal 
degenerative changes, currently rated as 70 percent 
disabling.

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1976 to February 
1977 and from February 1978 to April 1982.

This appeal is from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.




FINDING OF FACT

The veteran has light perception only in his right eye and 
correctable near and far central visual acuity of 20/400 
(10/200) in the left eye.


CONCLUSION OF LAW

The schedular criteria for a 90 percent disability rating for 
myopia with retinal degenerative changes are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Code 6068 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

In May 2004, the RO issued the veteran notice of the 
information and evidence necessary to substantiate his claim, 
with advice about which information and evidence the veteran 
must provide, if any, and which information and evidence VA 
would obtain, if any.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The veteran has provided no 
information about sources of evidence other than VA records, 
obtained by the RO.  38 C.F.R. § 3.159(c)(1), (2) (2004).  VA 
examined the veteran in February 1997, June 1998, and June 
2004, obtaining information sufficient to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004).  There has been no failure to 
obtain evidence of which the veteran must be informed.  
38 C.F.R. § 3.159(e) (2004).  The initial adjudication pre-
dated enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).

II.  Increased rating.

The veteran is rated 70 percent disabled for light perception 
only in his right eye and corrected visual accuity of 20/200 
in his left eye.  On VA optimetric examination in February 
1997, those were the measurements of visual accuity.  In June 
1998, the right eye was unchanged, but the left eye had 
corrected near vision of 20/200 and corrected far vision of 
10/600.  In April 2001, he could count fingers at three feet 
near, and had corrected far vision at 16 meters.  The left 
eye corrected near and far vision was 20/40 and 20/100+ 
respectively.

Despite the disparity in near and far corrected vision in the 
left eye in June 1998 and again in April 2001, the RO did not 
refer the case to Director, Compensation and Pension Service, 
as required by regulation.  38 C.F.R. § 4.84 (2004).  
Moreover, the 2001 examination found apparent improvement in 
vision that seems anomalous compared with previous and 
subsequent findings.  As such, they are not credible.  As 
recent examination now shows the same corrected near and far 
vision, there seems no practicable reconciliation of the June 
1998 and the April 2001 disparities.  The Board will not 
burden the veteran to await further delay for submission of 
the matter to Director, Compensation and Pension Service.

On VA examination in June 2004, veteran complained that his 
vision was getting worse.  The examiner noted that his field 
of vision was constricting, which did not directly affect the 
central visual acuity.  The veteran's visual accuity of the 
right eye was essentially unchanged, though described as able 
to see fingers at two feet.  Such visual acuity is of 
"negligible utility."  38 C.F.R. § 3.350(a)(4) (2004).  
Corrected near and far acuity of the left eye was 20/400.  
This is equivalent to 10/200, one of criterion of a 90 
percent rating when the other eye has light perception only.  
38 C.F.R. § 4.84a, Diagnostic Code 6068, Table V (2004).

In light of the long delay in the appeal, the failure to 
obtain reconciliation of the disparity in near and far vision 
at a time when such disparity could have been reconciled, and 
the long delay between the most recent and next most recent 
examinations, the Board reconciles all doubt in the veteran's 
favor.  This is done by construing the most recent VA 
examination as dispositive of the claim.




ORDER

A schedular rating of 90 percent for myopia with retinal 
degenerative changes is granted, subject to the regulations 
governing payment of monetary benefits.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



